[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                   FOR THE FIRST CIRCUIT

                                        

No. 92-1982

                       UNITED STATES,

                         Appellee,

                             v.

                        EARL PERSON,

                   Defendant, Appellant.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF RHODE ISLAND

   [Hon. Raymond J. Pettine, Senior U.S. District Judge]
                                                       

                                        

                           Before

               Cyr and Boudin, Circuit Judges,
                                             
             and Burns,* Senior District Judge.
                                              

                                        

James A. Ruggiero on brief for appellant.
                
Lincoln  C. Almond,  United States  Attorney, Margaret  E. Curran,
                                                                
Assistant  United States Attorney, Kenneth P. Madden, Assistant United
                                               
States  Attorney,  and  Lawrence D.  Gaynor,  Assistant  United States
                                      
Attorney, on brief for appellee.

                                        

                        June 8, 1993
                                        

                
*Of the District of Oregon, sitting by designation.

          Per Curiam.   Defendant Person was convicted  by a
          Per Curiam
                    

jury on one  count of conspiracy  to distribute cocaine  and

two counts of  distribution of cocaine.   Person appeals the

district court's denial  of his request to  change attorneys

and  the court's failure to  depart downward from the career

offender sentencing guideline range. 

          Substitution of counsel. 
                                 

          On   March  16,  1992,  the  court  impaneled  ten

jurors;1  impanelment was continued  when the jury  pool was

exhausted.   At  some point  during  the proceeding,  Person

informed the  court he  wanted to  retain private  counsel.2

Impanelment  was continued  to  April 2,  1992,  the day  of

trial.  On the day of  trial,3 Person informed the court his

family could not  afford to pay an attorney  and requested a

                    

1Although no transcript of the March 16 proceeding was
submitted to this panel, these facts were summarized to the
district court by Person as reflected in the transcript of
the proceedings held April 2, 1992, and by the parties in
their respective briefs.  The parties do not dispute these
facts.

2Neither the parties nor the transcript of April 2 indicate
whether Person made specific complaints about his court-
appointed counsel during the March 16 proceeding.

3Although the transcript is murky on the exact sequence of
events April 2, Person's request to substitute counsel
occurred either immediately prior to, during, or following
the completion of jury impanelment on the day of trial.  

                            -2-
                             2

change  of counsel because of statements purportedly made by

Thomas Grasso, Person's court-appointed attorney, after  the

March  16 proceeding.   At  the same  time, Grasso  moved to

withdraw on the ground that his relationship with his client

was antagonistic.4   Person  contends the  court denied  his

request to change counsel without adequate inquiry.

          The   Sixth  Amendment   to   the  United   States

Constitution guarantees  assistance of counsel  to a  person

accused of criminal conduct.  See  Gideon v. Wainwright, 372
                                                       

U.S. 335,  342-45 (1963).   The purpose  of providing,  when

necessary,  court-appointed counsel  is  to ensure  criminal

defendants  receive a fair trial.  Strickland v. Washington,
                                                           

466 U.S. 668, 689  (1984).  As this court  has noted before,

an accused has a right to be represented by counsel; he does

not, however, have  a right "to demand a different appointed

lawyer except for good cause."   United States v. Allen, 789
                                                       

F.2d 90, 92  (1st Cir.), cert. denied, 479  U.S. 846 (1986).
                                     

See also United States v. Richardson, 894 F.2d 492, 496 (1st
                                    

Cir.  1990) ("The  right of  an  accused to  counsel of  his

choice  ... is not  absolute").  "[T]he  appropriate inquiry

focuses on  the adversarial  process, not  on the  accused's

                    

4Grasso stated he was "renewing" his motion to withdraw as
counsel for defendant.  Again, the record does not reflect
his first motion, but the parties do not dispute this fact.

                            -3-
                             3

relationship  with his  lawyer as  such."   Wheat  v. United
                                                            

States, 486 U.S.  153, 159 (1988) (quoting  United States v.
                                                            

Cronic, 466 U.S. 648, 657 n.21 (1984)).  
      

          We review the district court's denial of a request

for  substitution of  court-appointed counsel  for abuse  of

discretion.  Richardson, 894 F.2d at 496.
                       

          In  evaluating  a  district  court's  denial of  a

request  for  substitution  of  counsel,  we  consider   the

timeliness  of  the  request,  whether  the  district  court

adequately  inquired  into  the complaint,  and  whether the

attorney-client  conflict was  great  enough  to prevent  an

adequate  defense.   Allen,  789  F.2d at  92.   The  record
                          

reflects  Person's request  occurred the  day  trial was  to

begin  (in  other  words,  in  an  untimely  fashion at  the

eleventh hour); Person had adequate opportunity to  persuade

the  district  court  that  Person's  complaints  about  his

attorney  constituted   good  cause   for  substitution   of

counsel;5 and  the district  court appropriately  determined

the conflict between  Person and his attorney was  not great

enough  to prevent an  adequate defense.   After considering

                    

5We note Person did not complain that Grasso was unprepared
for trial and that Grasso presented the court with
additional voir dire questions, indicating some degree of
preparation.

                            -4-
                             4

each of  these factors, we  find the district court  did not

abuse  its discretion  when it  denied  Person's request  to

change court-appointed counsel.

          Downward departure from  career offender guideline
                                                            

range.
     

          Before sentencing, the  court directed counsel  to

brief the  issue of whether  the court had the  authority to

depart  downward  from  the  sentencing  guideline  range if

defendant were a career offender.  Person contends the court

incorrectly  concluded  it  did not  have  the  authority to

depart  downward and, as  a result, sentenced  Person within

the career offender  guideline range.  We do  not agree with

Person's contention.

          A  sentencing  court's  decision  not  to   depart

downward  is  ordinarily  unappealable,   United  States  v.
                                                            

Tardiff,  969 F.2d 1283,  1290 (1st  Cir. 1992),  unless the
       

decision  is based  on a  "mistaken view  that it  lacks the

legal authority to consider a departure."   United States v.
                                                            

Romolo, 937 F.2d 20, 22 (1st Cir. 1991).
      

          At sentencing, the district court  found Person to

be a  career offender.   Although the First Circuit  has not

directly  addressed whether a court may depart downward when

sentencing a career offender, the district court noted those

                            -5-
                             5

courts  that have departed downward from the career offender

guideline range  primarily "did so  when they found  ... the

career  offender  status  over-represented  the  defendant's

criminal history."  See, e.g., United States v. Beckham, 968
                                                       

F.2d 47,  54 (D.C.Cir. 1992);  United States v.  Bowser, 941
                                                       

F.2d  1019, 1023-24  (10th  Cir.  1991);  United  States  v.
                                                            

Pinckney, 938 F.2d 519, 521  (4th Cir. 1991); United  States
                                                            

v.  Lawrence, 916  F.2d 553,  554-55 (9th  Cir. 1990).   See
                                                            

generally  United  States  Sentencing   Guidelines     4A1.3
         

(Policy Statement).  After careful consideration of Person's

criminal  history  and  the circumstances  of  his  criminal

conduct,  the district court  concluded it would  not depart

downward in this instance.

               We  find the district  court did not sentence

Person within the  career offender guideline range  based on

an erroneous  determination  that  it  lacked  authority  to

consider a downward departure.   The court did not hold that

it  could not  (i.e.,  lacked  legal  authority)  to  depart

downward, but rather  found and held that it would not.  The

district court's decision not to depart downward 

                            -6-
                             6

is,  therefore, unappealable.  See United States v. Tardiff,
                                                           

969 F.2d at 1290. 

          Based  on  the  foregoing,  the  judgment  of  the

district court 

is

          Affirmed.
                  

                            -7-
                             7